Citation Nr: 1334242	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension.

2. Entitlement to an initial rating in excess of 20 percent for prostatitis. 

3. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for an immune system disorder.

6. Entitlement to service connection for a digestive disorder.

7. Entitlement to service connection for a rash to the hands.

8. Entitlement to service connection for a bilateral leg disorder.

9. Entitlement to service connection for an abscess in the left armpit.

10. Entitlement to service connection for a left foot disorder.  

11. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the current appeal, and specifically in October 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  
FINDINGS OF FACT

1.  At the October 2012 hearing, the Veteran requested that his hypertension, prostatitis, peripheral neuropathy, right knee, immune system, digestive, skin rash, bilateral leg, left armpit, and left foot claims be withdrawn.  A transcript of the hearing proceedings is of record, and, at the October 2012 hearing, the Veteran submitted a written statement setting forth his desire to withdraw these claims.

2. An acquired psychiatric disorder, to include PTSD, has not been shown at any time during the current appeal.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an initial rating in excess of 20 percent for prostatitis have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

5. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for an immune system disorder have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).
6. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a digestive disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

7. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a rash to the hands have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

8. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a bilateral leg disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

9. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for an abscess in the left armpit have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

10. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a left foot disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

11. An acquired psychiatric disorder, claimed as PTSD, was not incurred in or aggravated by service and is not related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

Here, at his hearing before the Board in October 2012, the Veteran requested that his hypertension, prostatitis, peripheral neuropathy, right knee, immune system, digestive, skin rash, bilateral leg, left armpit, and left foot claims be withdrawn.  See October 2012 hearing transcript, page 2.  See also October 2012 written statement.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn claims and, as such, must dismiss the appeal as to these issues.

Service Connection For An Acquired Psychiatric Disorder, To Include PTSD

A.  VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in the matter adjudicated herein.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were obtained in September 2008 and May 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his stressors, and was repeatedly asked about his current symptoms that result from those events.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). Evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, non-psychotic mental disorders are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

In order to establish service connection for PTSD, the evidence of record must include three elements: (1) a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  Unless this traumatic event occurred while engaged in combat with the enemy, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

However, during the pendency of this appeal, VA amended 38 C.F.R. §3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans. See 75 Fed. Reg. 39,843-52 (effective July 13, 2010).   Under this amendment, lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity" if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  

Service connection may only be granted for a diagnosed disability.  When a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, it is the Veteran primary assertion that he has PTSD following his experiences in the Republic of Vietnam.  In an August 2008 statement, he recalled being subject to an enemy rocket attack at Bien Hoa Air Base shortly after his arrival in October 1967.  While he took cover in a bunker and was not injured, he claimed that a number of others were killed in other bunkers.  In that same statement, he also recalled being subject to a series of enemy rocket attacks in 1968.  At his hearing before the Board in October 2012, he similarly recalled the rocket attack that he was exposed to after arriving in Vietnam in October 1967, but also stated that he almost took cover in a bunker that took a direct hit, killing 12 soldiers.  

As an initial matter, the Board takes notice of the fact that Ben Hoa Air Base was subject to a number of rocket attacks during the Vietnam War.  As the Veteran's performance evaluations specifically place him with an Air Force Maintenance Squadron at Ben Hoa Air Base, his assertions regarding his fear of rocket attacks is consistent with the nature of his service, and may be conceded as an adequate stressor under 38 C.F.R. § 3.304(f)(3) (2013).  

However, service connection is nonetheless not warranted for PTSD, as the Veteran has never been clinically diagnosed with this disorder.  In this regard, the Board acknowledges that, at a May 2009 VA outpatient evaluation, the Veteran was found to be positive for PTSD.  Significantly, however, the notation "+ PTSD" does not equate to a diagnosis of this disorder.  Further, during the current appeal, the Veteran has undergone two VA examinations that were specifically directed toward this issue, and neither of which diagnosed PTSD.  In the first, in September 2008, he stated that he had been exposed to some rocket and mortar fire in Vietnam, and had experienced "some fairly close hits," and there "were a couple times where he thought that he would be killed."  

When the Veteran was asked what mental and emotional symptoms he was experiencing, he "did not have very much to say," although he did recall that he got into conflicts with others at work and that he had no friends.  He also indicated that he had not been employed since retiring, and his wife is deceased.  Upon examination, he often gave very long, rambling responses to simple questions and seemed to have a "limited grasp of social etiquette and conversational norms."   The Veteran reported "general worries," but denied any panic attacks, severe anxiety symptoms.  He also endorsed some PTSD-type symptoms.  

After the examination, the VA examiner concluded that the Veteran's symptoms were "not reflective of significant psychopathology," and his symptoms of mild social withdrawal and depressive symptoms were "more likely than not related to his personality issues as well as prolonged grief over the loss of his wife."  As a result, the examiner did not diagnose any psychiatric disorder, but rather attributed the Veteran's symptoms to a personality disorder.  

At a second VA examination in May 2012, the Veteran characterized his symptoms as feeling like he was "under attack" and that others were "trying to do him harm."  However, this examiner also declined to diagnose a psychiatric disorder.  While the examiner acknowledged that the Veteran was involved in a potentially life-threatening event, "he lacks the sense of fear, helplessness or horror that accompanies the development of PTSD."  The VA examiner also noted that this was "consistent with the fact that he did not experience psychiatric symptoms of any sort until recently, after his wife died."  

These examinations are adequate for evaluation purposes. Both examiners had sufficient understanding of the Veteran's psychiatric history, interviewed him, and conducted a full psychiatric evaluation.  While it is true that the VA examiner in September 2008 did not review the claims file, this is of minimal concern in this case, because the examiner found that a diagnosis of a psychiatric disorder was not warranted.  Moreover, even if there had been prejudice, it would have been cured by May 2012 examination, which also diagnosed no psychiatric disorder.   

Although the Veteran has characterized his claim as one for PTSD, VA must consider entitlement to service connection for any psychiatric disability that may reasonably be encompassed by evidence of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There is no indication that he has ever diagnosed with a psychiatric disorder of any sort by the VA examiners or any other psychiatric professional.  While he has been identified on some occasions as having a personality disorder, this is not a disorder within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c) (2013).  There is no basis for establishing service connection for any psychiatric disorder other than PTSD.  Indeed, he has never asserted to have ever had any such disorder.  

In summary, the evidence has not established that such a psychiatric disorder clinically exists.  Specifically, a psychiatric disorder, to include PTSD, has not been clinically diagnosed at any time during the current appeal.  Indeed, two VA examiners who examined the Veteran in September 2008 and May 2012 both determined that he did not meet the diagnostic criteria for an acquired psychiatric disorder of any sort.  In view of that evidence, the Board concludes that a diagnosable acquired psychiatric disorder is not clinically shown.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence. Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

In considering this claim, the Board has also considered the statements made by the Veteran relating his psychiatric symptoms to his active service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Veteran is not competent to provide testimony regarding the etiology of a psychiatric disorder.  Jandreau, 492 F.3d at 1377, n.4.  Because psychiatric disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the presence of a psychiatric disorder are found to lack competency.  Accordingly, the preponderance of the evidence is against this service connection claim, and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension is dismissed without prejudice.
The issue of entitlement to an initial rating in excess of 20 percent for prostatitis is dismissed without prejudice. 

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is dismissed without prejudice. 

The issue of entitlement to service connection for a right knee disorder is dismissed without prejudice.

The issue of entitlement to service connection for an immune system disorder is dismissed without prejudice.

The issue of entitlement to service connection for a digestive disorder is dismissed without prejudice.  

The issue of entitlement to service connection for a rash to the hands is dismissed without prejudice.

The issue of entitlement to service connection for a bilateral leg disorder is dismissed without prejudice.

The issue of entitlement to service connection for an abscess in the left armpit is dismissed without prejudice.

The issue of entitlement to service connection for a left foot disorder is dismissed without prejudice.  

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


